DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
 
Response to Amendment
The amendment received June 1, 2022 (“Amendment”) has been entered.
Response to Arguments
Applicant's arguments filed June 1, 2022 with respect to claim(s) 1, 3 and 7-10 have been fully considered but they are not persuasive.
Applicant argues, Umicore 6862, alone or in combination with Watanabe, does not teach or suggest the claimed positive electrode material, in particular the limitation reciting the sulfur content of the resulting electrode active material to be well below the recited content of between 0.05 and 1.0 wt%. Moreover, the skilled artisan would not be motivated to modify the resulting electrode active material to have a higher sulfur content based on Umicore 5911 because Watanabe teaches that reducing impurities improves cycle characteristics and a storage property of a secondary battery produced using the particles. [0027]. The teachings of Umicore 5911 and Watanabe are not compatible on this point. As such, combining these references to arrive at the claimed positive electrode material can only be done using impermissible hindsight reasoning. Remarks p. 5-6. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In addition, Applicant further argues that Watanabe describes washing away all impurities. Remarks p. 5. Examiner disagrees. Examiner notes, Watanabe discloses the sulfur content of the lithium composite compound particles is more than 100 ppm [0048], it does not mention that all the impurities are washed away, thus it is uncertain how the Applicant has interpreted the teachings of Watanabe to be that all the impurities are washed away. If Applicant disagrees, they are encouraged to provide the Examiner with the paragraph (s) citations in which these teaching are referenced in. Thus, the rejection is accordingly maintained. 
Further, Applicant points to the method steps involved with reducing the carbon and other impurities. Remarks 4-5. Here, Applicant is reminded, the claims are directed to the product (i.e. positive active material) and not the process of making the positive active material. Thus, the limitation in claim 1 which recites “wherein the carbon content in the positive electrode material is determined with an analysis of CO2 and CO contents in a gas resulting from combustion of the positive electrode material and a sulfur content between 0.05 and 1.0 wt%,” this is considered a product by process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Therefore, Applicant’s argument with respect to Umicore 6862 and Watanabe’s teachings with respect to the method of making of product is moot, as the claim is directed to the positive active material, thus, how the carbon content and sulfur content are determined, is not given patentable weight, as far as the prior art teaches the claimed product, which in this case Umicore6862 in view of Watanabe and Umicore 5911teach the positive active material of claim 1. Accordingly, the rejection is maintained below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2016/116862 ("Umicore (6862)") in further view of US20110281168A1 (Watanabe) and WO 2016/055911 A1 ("Umicore 5911")
Regarding claim 1, Umicore (6862) teaches a lithium metal oxide powder for a cathode material in a lithium ion battery [Abs.]. Umicore (6862) further teaches a lithium metal oxide powder for a cathode material in a rechargeable battery, comprising the elements Li, M and oxygen, for example, LiMO2--where M has the formula M=(Niz(Ni1/2Mn1/2)yCox)1-kAk, with 0.15≤x≤0.30, 0.10≤z≤0.55, x+y+z=1 and 0<k≤0.1 (corresponding to the claimed A positive electrode material for lithium ion batteries, comprising a lithium transition metal-based oxide powder having a general formula Li1+a ((Niz (Nio.5Mno.5)y Cox)1-kAk)1-a O2, wherein A is a dopant, --0.05≤a≤0.05, 0.18≤x≤0.22, 0.45≤z≤0.515, 1.075<z/y<1.625, x+y+z=l and k≤0.01.) [pg. 1 lines 17-18 and pg. 3 lines 30-36; p. 5 lines 24-36 teaches the overlapping ranges]. It is noted with regard to values of a, x, z and z/y, when the compositional ranges of Umicore (6862) and the claimed invention are calculated, all the respective ranges overlap. 
Umicore is silent in respect to exact claimed formula as thought in the claimed invention. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976
Umicore teaches the carbon content to be 47.19 g of carbon black of Timcal [p.11 lines 16-17], however does not explicitly disclose the amount to be from 150 ppm to ≤ 1000 ppm. 
Watanabe teaches lithium composite compound particles having a composition represented by the formula: Li1+xNi1-y-zCoyMzO2 (M=B or Al), which is similar to the positive electrode material of Umicore [0023]. Watanabe teaches the carbon content to be no more than 300ppm; which falls within the claimed range [0047]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Umicore and further incorporate the teachings of Watanabe as Watanabe teaches that a secondary battery produced using the lithium composite with the carbon content of the lithium composite compound particles in the range of 1.0 to 250 ppm, improves cycle characteristics and storage property of a secondary battery produced using the particles [0023, 0047-0048]. 
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Umicore and incorporate the teachings of the technique used to determine the carbon content taught by Watanabe, as the  use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.). Thus, absent any persuasive evidence to the contrary, it is the position of the Office that these known, previously achieved, and desirable ranges could be produced by known technique and routine experimentation using only the skill and knowledge of the artisan plus the information available at the time of invention as disclosed by the cited references.
With regards to the claimed, “wherein the carbon content in the positive electrode material is determined with an analysis of CO2 and CO contents in a gas resulting from combustion of the positive electrode material” this is considered a product by process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Further, Umicore (6862) is silent in regards to the lithium transition metal based oxide powder having a sulfur content. However, Umicore (5911) teaches the lithium metal oxide powder comprises a secondary battery which further comprises a sodium and sulfur impurity, wherein the sum (2*Nawt)+Swt of the sodium (Nawt) and sulfur (Swt) content expressed in wt% is more than 0.4% and less than 1.6 wt%, and wherein the sodium to sulfur molar ratio (Na/S) is 0.4<Na/S<2 (as claimed wherein the LiMO2 has a sulfur content between 0.05-1.0 wt%) [pg. 4 lines 39-41 and pg. 5 lines 1-2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used modified Umicore (6862) which has a sulfur content to the lithium transition metal based oxide composition because doing so would achieve excellent performance in lithium batteries [Umicore 5911 pg. 4 lines 30-33].
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).

Regarding claim 3, modified Umicore (6862) teaches the lithium transition metal oxide powder having a carbon content within the claimed range of ≤400 ppm (please refer to rejection of claim 1).
Regarding claim 5, as stated above modified Umicore (6862) teaches a cathode electrode material, however is silent in regards to the lithium transition metal based oxide powder further comprising of a LiNaSO4 in the secondary phase. However, Umicore (5911) teaches the lithium metal oxide powder comprises a secondary LiNaSo4 phase, which is at least 0.5 wt % (corresponding the claimed powder further comprising between 0.15 and 5% wt% of LiNaSO 4in the secondary phase) [pg. 5 lines 3-5].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the modified Umicore (6862) which teaches the powder further comprising of LiNaSO 4 in the ranges as claimed in the current invention.
Doing so would enhance would enhance the function of lithium batteries and provide additional safety characteristics.
When the prior art discloses a range which touches or overlaps the claimed range, but no specific examples falling within the claimed range are disclosed, a case by case determination must be made as to anticipation. In order to anticipate the claims, the claimed subject matter must be disclosed in the reference with "sufficient specificity to constitute an anticipation under the statute." What constitutes a "sufficient specificity" is fact dependent. If the claims are directed to a narrow range, and the reference teaches a broader range, other facts of the case, must be considered when determining whether the narrow range is disclosed with "sufficient specificity" to constitute an anticipation of the claims. Compare ClearValue Inc. v. Pearl River Polymers Inc., 668 F.3d 1340, 101 USPQ2d 1773 (Fed. Cir. 2012) with Atofina v. Great Lakes Chem. Corp, 441 F.3d 991, 999, 78 USPQ2d 1417, 1423 (Fed. Cir. 2006).
Regarding claim 6, as stated above, modified Umicore (6862) teaches the cathode further contains a LiNaS04 in the secondary phase (as claimed wherein the lithium transition metal based oxide comprises of LiNaSO4)[pg. 8 lines 5-6].
Regarding claim 7, Umicore (6862) teaches that during the second sintering step, the crystalline structure of the alumina that is added is preserved in the final product. In another embodiment, the amount of fluorine-containing polymer in the second mixture is between 0.1 and 2wt%, and preferably between 0.2 and 0.5wt%. (corresponding to the claimed wherein in the secondary phase further comprises up to 1 wt% of Al2O3) [pg. 6 lines 24-35].
Umicore (6862) is silent with regard to the amount Al2O3 that is used in the secondary phase. However, Umicore (6862) discloses the wt% of the fluorine containing polymer. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected Al2O3 as the compound in the secondary phase as it would also provide the same results as a fluorine containing polymer. A rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 (2007) (see MPEP §§ 2143, A. and 2143.02).
Umicore (6862) is silent in regards to the exact claimed wt% of the compounds used in the secondary phase as stated in the claimed invention, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP § 2144.05.I. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976
Regarding claim 8, Umicore (6862), teaches wherein A is at least one dopant and comprises of Al (corresponding to the claimed wherein the dopant A comprises of Al)[pg.3 lines 36-38]
Regarding claim 9,  Umicore (6862) teaches a lithium metal oxide powder for a cathode material in a rechargeable battery, comprising a core and a surface layer, the surface layer being delimited by an outer and an inner interface, the inner interface being in contact with the core, the core having a layered crystal structure comprising the elements Li, M and oxygen, wherein M has the formula M=(Niz (Ni1/2 Mn1/2)y Cox)1-k Ak, with 0.15≤x≤0.30, 0.10≤z≤0.55, x+y+z=1 and 0<k≤0.1, wherein the Li content is stoichiometrically controlled with a molar ratio 0.95≤Li:M≤ 1.10; wherein A is at least one dopant and comprises Al, wherein the core has an Al content of 0.3-3 mol%; and wherein the surface layer has an Al content that increases from the Al content of the core at the inner interface to at least 10 mol% at the outer interface, and the Al contents are determined by XPS (corresponding to the claimed wherein the powder comprises a core comprising the lithium transition metal-based oxide and a surface layer comprising lithium and transition metals, the surface layer being delimited by an outer and an inner interface, the inner interface being in contact with the core, wherein A comprises at least one dopant and comprises Al, wherein the core has an Al content of 0.3-3 mol%, and wherein the surface layer has an Al content that increases from the Al content of the core at the inner interface to at least 10 mol% at the outer interface, the Al content being determined by XPS) [pg 3 lines 30-40, pg. 4 lines 1-5]
Regarding claim 10, Umicore (6862) teaches the surface layer consists of an intimate mixture of elements of the core, LiF and Al203, and further contains either one or more compounds from the group consisting of CaO (corresponding to the claimed wherein the surface layer comprises of an intimate mixture of core Ni, Co and Mn and Al2O3 and CaO) [pg. 4 lines 15-18 and pg. 5 lines 26-28].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARIKA GUPTA whose telephone number is (571)272-9907.  The examiner can normally be reached on 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G./Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729